UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MICHAEL A. ADENIYI,                      
                           Petitioner,
                 v.
U.S. IMMIGRATION & NATURALIZATION
SERVICE; JOHN ASHCROFT, Attorney
General,
                                                 No. 02-1865
                      Respondents.
AMERICAN IMMIGRATION LAW
FOUNDATION ("AILF"),
      Amicus Supporting Petitioner.
                                         
             On Petition for Review of an Order of the
                 Board of Immigration Appeals.
                          (A-91-206-109)

                      Submitted: March 21, 2003

                       Decided: April 25, 2003

Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.



Petition dismissed by unpublished per curiam opinion.


                             COUNSEL

Jim Tom Haynes, CAMERON & HORNBOSTEL, L.L.P., Washing-
ton, D.C., for Petitioner. Robert D. McCallum, Jr., Assistant Attorney
General, M. Jocelyn Lopez Wright, Senior Litigation Counsel,
Anthony P. Nicastro, Office of Immigration Litigation, UNITED
2                           ADENIYI v. INS
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondents. Mary A. Kenney, Nadine K. Wettstein, Beth Werlin,
AMERICAN IMMIGRATION LAW FOUNDATION, Washington,
D.C., for Amicus Curiae.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Michael A. Adeniyi, a native and citizen of Nigeria, petitions this
Court for review of a final order of the Board of Immigration Appeals
affirming the Immigration Judge’s decision finding Adeniyi deport-
able, denying the relief of suspension of deportation, and granting
voluntary departure.

   Adeniyi’s case, which commenced with the issuance of an Order
to Show Cause in March 1997, is governed by the transitional rules
of the Illegal Immigration Reform and Immigrant Responsibility Act
of 1996 (IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009. We find that
Adeniyi is an alien who is deportable due to his conviction of posses-
sion of more than sixteen ounces of marijuana and that we thus do not
have jurisdiction to consider his petition for review. See Hall v. INS,
167 F.3d 852, 854-56 (4th Cir. 1999); IIRIRA § 309(c)(4)(G); Immi-
gration and Nationality Act § 241(a)(2)(B).

   Nevertheless, Adeniyi advances a due process challenge to the
Board’s use of its summary affirmance procedure under 8 C.F.R.
§ 3.1(a)(7) (2002), contending that the Board failed to follow its own
regulation with regard to the issuance of the summary affirmance.
Assuming, without deciding, that we retain jurisdiction to review sub-
stantial constitutional questions in this context, see Ramtulla v. Ash-
croft, 301 F.3d 202, 203-04 (4th Cir. 2002), we find that Adeniyi’s
challenge does not qualify as such. See Albathani v. INS, 318 F.3d
365, 375-79 (1st Cir. 2003).
                           ADENIYI v. INS                           3
   Accordingly, we dismiss Adeniyi’s petition for review for lack of
jurisdiction. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         DISMISSED